Landis, Judge:
Counsel have submitted this case on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney G-eneral of the United States that the merchandise on the invoices covered by the protest herein, marked “A” and initialed PG by Commodity Specialist Philip Grossman on the invoices, assessed with duty at IO14 per cent and 0.0625 cents per pound under Item Number 608.50 T.S.U.S. Annotated 1963, consists of finished drawn, non-tubular round wire, of iron or steel, other than alloy iron and steel, 0.060 but not more than 0.703 inches in diameter, made dutiable at 0.30 per lb. under Item Number 609.42 T.S.U.S. -Annotated 1963, noting Schedule 6, Part 2, Subpart B, Headnote 3 (i), T.S.U.S. Annotated 1963.
*530IT IS FURTHER STIPULATED AND AGREED BETWEEN THE PARTIES that the protest be submitted on this stipulation, the protest being limited to the items marked “A” and initialed PG as aforesaid.
Plaintiff waives the right to firát docket call and further amendment of the protest.
Accepting this stipulation as a statement of facts, we hold that the merchandise, represented by the items marked with the letter “A” and with the initials of the commodity specialist on the invoice covered by the entry in this protest, consists of finished drawn, non-tubular round wire, of iron or steel, other than alloy iron or steel, measuring 0.060 but not more than 0.703 inch in diameter, dutiable at 0.3 cent per pound under TSUS item 609.42.
To the extent indicated, the protest is sustained. In all other respects and as to all other merchandise, the protest is overruled.
Judgment will be entered accordingly.